Citation Nr: 1641704	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a liver disorder other than hepatitis.

2. Entitlement to an increased disability rating for hepatitis C, currently rated as 10 percent disabling from December 19, 2008 to the present.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974.

This case comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In its decision, the RO increased the disability rating assigned to the Veteran's service-connected hepatitis from 0 percent to 10 percent and denied service connection for a claimed liver condition other than hepatitis.  The Veteran filed a timely notice of disagreement appealing both the denial of service connection for a liver disease and the 10 percent rating for hepatitis.  

In September 2012, the Board determined that the issue of TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  All three issues, together with a separate claim which was later granted by the AOJ, were remanded for further development.  


FINDING OF FACT

The Veteran died in May 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the Veteran died in May 2016 during the pendency of the appeal.  With exceptions only for cases of substitution under 38 C.F.R. § 3.1010, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).   This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The Veteran's appeal of the denial of entitlement to service connection for a liver disorder other than hepatitis is dismissed.

The Veteran's appeal of the denial of entitlement to an increased rating for hepatitis C, currently rated as 10 percent disabling from December 19, 2008 to the present, is dismissed


The Veteran's appeal of the denial of entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU) is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


